Citation Nr: 1008329	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for right ankle disorder, 
to include as secondary to a service-connected lower back 
strain.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to March 
1972 and was a member of the National Guard from January 1992 
to January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO in April 
2004.  

During the course of his appeal, the Veteran was afforded a 
videoconference hearing with the undersigned Veterans Law 
Judge, in February 2007.  A transcript of the hearing is of 
record.  

In May 2007, the Board, inter alia, remanded the claim back 
to the RO for further development of the record.  

In June 2008, the Board issued a decision that, inter alia, 
denied the Veteran's claim for service connection.  

The Veteran, in turn, appealed the June 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In January 2010, the Court granted the parties' Joint Motion 
for Remand (Joint Motion), vacating the decision as to the 
issue of service connection for right ankle disorder, to 
include as secondary to a service-connected lower back strain 
and remanding the matter to the Board for further proceedings 
consistent with the Joint Motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

Here, in the Joint Motion, it was agreed by the Parties that 
the Board "failed to provide an adequate statement of 
reasons and bases" and "misstated the degree of certainty 
with which the May 2001 examiner opined" in affording 
greater probative weight to an August VA opinion based solely 
on the fact that the VA examiner had reviewed the Veteran's 
claims file.  

An employment record, dated in April 1997, shows findings of 
hand, back and leg pain associated with L4 to L5 small bone 
spurs.  Private and VA treatment records, dated from May 2001 
to June 2009, show findings of diffuse low back pain with 
radiation to the right ankle.  Notably, in May 2001, a 
private physician specifically opined that the Veteran's 
sciatic nerve caused by his progressing back problems was the 
root cause of the ankle pain.  

A VA examination report, dated in October 2003, shows that 
the Veteran described radicular symptoms stemming from his 
herniated disc in the lumbar spine radiating down to his 
right ankle.  

The VA examiner pointed out that the Veteran's right ankle 
disorder was not an ankle disorder, per se, as it was the 
sciatic pain referred to the right ankle.  The Veteran was 
diagnosed with lower back sprain/strain, and with lumbar 
radicular features radiating down the right leg 
intermittently.  

A VA examination report, dated in August 2007, indicates that 
the Veteran reported the spontaneous onset of right ankle 
pain in 1998 to 1999 while he was in the service.  He 
indicated that his right ankle began to hurt while he was 
walking and denied any injury to the right ankle prior to the 
onset of pain in 1998 to 1999.  He reported being treated for 
his right ankle condition in the service after the onset of 
pain with pain medications, although he did not undergo any 
X-ray testing.  He denied any other right ankle injury since 
his discharge from the service.  

Here, the Veteran was diagnosed with right ankle strain, 
mildly active at the time of the examination.  The examiner 
opined that, based on a review of the claims file and the 
Veteran's evaluation of the right ankle, the right ankle 
strain that was mildly active at the time of the examination 
was not due to or aggravated by the lumbar spine condition.  

Accordingly, the Board finds that a more definitive medical 
opinion on the question of whether there has been a 
measurable permanent increase of a nonservice-connected 
disability caused by a service-connected disability is 
needed.  Allen, 7 Vet. App. at 439.  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.  

Currently, VA treatment records from the Philadelphia, 
Pennsylvania VA Medical Center (VAMC) dated to June 2009 are 
included in the claims file.  However, the Veteran has 
asserted ongoing treatment at VA medical facilities; hence 
there are likely outstanding VA treatment records.  These 
records are pertinent to the adjudication of the claim and 
must be obtained.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b- 
c); 38 C.F.R. § 3.159(c).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should 
also undertake any other development or notification action 
deemed warranted by VCAA prior to readjudicating the claim on 
appeal.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriated steps 
to request that the Veteran and his 
representative identify any additional 
healthcare providers, that have recently 
treated him for his claimed right ankle 
disorder, and provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, the RO should document this in 
the claims file.  See 38 U.S.C.A. 
§ 5103A(b).  

2.  The RO should obtain any outstanding 
outpatient or inpatient treatment records 
for the Veteran from the Philadelphia 
VAMC, from June 2009 to the present, and 
associate them with the claims file.  If 
these records are unavailable, simply do 
not exist, or further attempts to obtain 
them would be futile, the RO should 
document this in the claims file.  See 38 
U.S.C.A. § 5103A(b).  

3.  Then, the RO should schedule the 
Veteran for an appropriate VA examination 
to determine the nature and likely 
etiology of the claimed right ankle 
disorder.  

The Veteran's claims file must be 
reviewed by the examiner(s).  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  The examiner should elicit from 
the Veteran and record a complete history 
referable to the claimed conditions.  

Based on his/her review of the case, the 
VA examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran has a 
current right ankle disability that is 
due to an injury as described by the 
Veteran, or as the result of another 
event or incident consistent with his 
duties during service, or otherwise as 
caused or aggravated by a service-
connected disability, specifically to 
include the low back disability.  When 
rendering such an opinion, the examiner 
should specifically address the findings 
of the May 2001 private physician, 
October 2003 VA examiner, and August 2007 
VA examiner and resolve the conflicting 
conclusions associated with these 
examination reports.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
the Veteran fails, without good cause, to 
report to the scheduled examinations, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for service connection in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


